OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.

IN THE CLAIMS:	Canceled Claims 14-23 (were non-elected dated May 19, 2022).
Authorization for this examiner’s amendment was given in a telephone interview with Justin Brask on August 30, 2022.
Allowance Subject Matter
Claims 1-13 and 24-25 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 8,044,464 to Yamazaki et al, does not anticipate or suggest such limitations as: “a back end stack over the first transistors, wherein the back end stack comprises a plurality of alternating dielectric layers and layers of conductive traces, and the back end stack comprising conductive vias electrically coupled to the first transistors; and a second semiconductor layer over the back end stack, wherein the second semiconductor layer is a different semiconductor than the first semiconductor layer, and wherein second transistors are fabricated in the second semiconductor layer, wherein the back end stack is vertically between the first transistors and the second semiconductor layer” (as applied to Claims 1 & 24), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on June 19, 2020, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 02, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815